 



EXHIBIT 10(b)
October 18, 2005
PERSONAL & CONFIDENTIAL
Mr. Henry G. Schopfer
Dear Hank:
I have enjoyed our discussions and getting to know you better. I believe that
you possess the experience and personal attributes necessary to successfully
help direct our corporation over the next six (6) months. During this period, we
will address many business and financial challenges requiring the expertise of
an accomplished Chief Financial Officer. Therefore, I am pleased to formally
extend to you an offer of employment to join Peerless Mfg. Co. as its next Vice
President and Chief Financial Officer. You will report directly to me and
function as a member of our Management Team.
Employment with Peerless is at will and this letter does not constitute a
contract of employment for any specific term and may be modified by the-company,
at any time. Specific terms of this offer encompass:

•   Base salary: Paid bi-weekly at the rate of $8,000 per pay period. This
equates to $208,000 on an annualized basis.

•   Success Bonus: A bonus to be paid equal to one times Compensation earned as
Chief Financial Officer only upon closing of the “proposed” transaction. Bonus
will be capped at $100,000.

•   Benefits: Eligibility begins for medical, dental, life, AD&D, etc., on the
first day of the month following 30 days of continuous employment (details to
follow).

•   Salary Continuation/Severance: A provision for four (4) months salary, paid,
bi-weekly, if your employment is terminated without cause (as will be defined in
the formal employment agreement) after successful conclusion of the “proposed”
transaction.

•   Continuity Provision: If requested to do so by the new entity, you agree to
remain an employee for an additional four (4) months to address any closing,
adjustment, legal or other requirements, post closing.

Additionally, it is the intent of the Corporation to announce your election as
Chief Financial Officer on or before October 21, 2005, and file the appropriate
8K documentation. Also, we will initiate the preparation of an

1



--------------------------------------------------------------------------------



 



    employment agreement formalizing the above and including appropriate
provisions dealing with the protections of Peerless’ confidential information
and competitive interests.   •   Start date: October 19, 2005

Although I am empowered to extend this offer of employment, it is subject to
ratification by the Board of Directors at the next regularly scheduled Board
meeting.
In the event the “proposed” transaction is not consummated, we agree to the
following process:

•   Enter into negotiations to modify your employment agreement with Peerless
Mfg. Co. This process will begin prior to July 1, 2006 or, at a time, consistent
with the date the “proposed” transaction is terminated.

•   Modifications will encompass alternate bonus compensation based upon company
financial goals, other entitlements, salary continuation and change of control
provisions consistent with other officers.

•   Terms of the revised employment agreement will be effective beginning the
first day of the new business year — July 1, 2006.

Hank, I believe you will bring immediate credibility to our financial team and,
also, enjoy your association with our corporation. Please verify your acceptance
of these terms by signing below and bringing this letter with you on Tuesday,
October 18, 2005.
If you have questions, feel free to call me at (214) 353-5590 or after normal
business hours, at home.

         
Cordially,
       
 
       
/s/ Sherrill Stone
       
 
Sherrill Stone
Chairman & Chief Executive Officer
       
 
       
Agreed and Accepted:
       
 
       
/s/ Henry G. Schopfer
      10-18-05
 
       
Henry G. Schopfer
      Date

2